      Case 1:18-cv-07359-PKC-CLP Document 91 Filed 01/13/21 Page 1 of 1 PageID #: 7451

                                                                                                       OSEN LLC
                                                                                                   ATTORNEYS AT LAW
                                                                                                        WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                      1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                       T.212.354.0111



                                                      January 13, 2021


        VIA ECF

        Honorable Pamela K. Chen
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Freeman, et al. v. HSBC Holdings plc, et al., 18-cv-7359 (PKC)(CLP)
                          Bowman, et al. v. HSBC Holdings plc, et al., 19-cv-2146 (PKC)(CLP)

                          Request for Status Conference

        Dear Judge Chen:

                We write on Plaintiffs’ behalf in the above-referenced actions to respectfully request a
        telephonic status conference at the Court’s convenience to discuss the Court’s January 7, 2021,
        Orders (Freeman ECF No. 90; Bowman ECF No. 56) and specifically the framework and schedule
        for the “brief outlining their damages demand” due on March 8, 2021.


                                                      Respectfully submitted,


                                                      /s/ Gary M. Osen


        cc:       All counsel (via ECF)
